UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

CESAR SIFUENTES,
Plaintiff,

Vv. Case No. 10-C-75

AMERICAN CYANAMID CO., et al.
Defendants.

 

SPECIAL VERDICT

Question 1: Did plaintiff Cesar Sifuentes ingest white lead carbonate pigment?
Answer: _ “/¥vS
Yes or No

If your answer to Question 1 is “no,” then do not answer any other question. Proceed to
the final page and sign/date this form.
If you answer Question 1 “yes,” then answer Question 2.

Question 2: Did Sifuentes’s ingestion of white lead carbonate cause an injury?

Answer: ¥¥5S
Yes or No

If the answer to Question 2 is “no,” do not answer any other question. Proceed to the final
page and sign/date this form.
If you answer Question 2 “yes,” then answer Question 3.

Question 3: Answering separately for each defendant listed below, did the defendant
prove that it did not produce or market white lead carbonate ingested by Sifuentes?
a. Atlantic Richfield

Yes No

b. Armstrong Containers, Inc. ,
Yes No

C. E.I. du Pont de Nemours Company
Yes No_X

d. Sherwin-Williams Company
Yes No X

If you answered “yes” as to any defendant in question 3, answer no further questions as
to that defendant.

Case 2:07-cv-00303-LA Filed 05/31/19 Page 1of3 Document 1602
Considering only those defendants for whom you answered “no” in Question 3, answer
Questions 4 and 5:

Question 4: Answering separately for each defendant, was the defendant negligent in
producing or marketing white lead carbonate?

 

a. Atlantic Richfield ;
Yes __ No
b. Armstrong Containers, Inc.
Yes ¥_ No
C. E.I. du Pont de Nemours Company
Yes_ No
d. Sherwin-Williams Company
Yes WV No

Question 5: Answering separately for each defendant listed below, was the white lead
carbonate manufactured and sold by the defendant defective and unreasonably dangerous
due to inadequate warnings at the time the product was sold?

a. Atlantic Richfield

 

 

Yes No _X

b. Armstrong Containers, Inc.
Yes_X No

C. E.|. du Pont de Nemours Company
Yes_ X No

d. Sherwin-Williams Company
Yes_X No

Considering only those defendants for whom you answered “yes” to question 5, answer
Question 6:

Question 6: Answering separately for each defendant listed below, were the defendant's
inadequate warnings a cause of Sifuentes’s injuries?
a. Atlantic Richfield

 

 

 

Yes No

b. Armstrong Containers, Inc.
Yes No

C. E.|. du Pont de Nemours Company
Yes_, No

d. Sherwin-Williams Company
Yes_X No

If you answered “yes” as to any defendant on Question 4 or Question 6, then answer
Question 7:

Case 2:07-cv-00303-LA Filed 05/31/19 Page 2 of 3 Document 1602
Question 7: What amount of money will fairly compensate Sifuentes for his injuries caused
by ingesting white lead carbonate:

        

$_2, 000, 600
Question 8: Was the landlord, Ricardo Pacheco, negligent with respect to Sifuentes’s
ingestion of white lead carbonate? ’

Yes No X

If you answered “yes” to Question 8, then answer Question 9.

Question 9: Was the negligence on the part of Mr. Pacheco a cause of any injury you

found in Question 2?
Yes No

If you answered “yes” to Question 9, then answer Question 10.

Question 10: Assuming the total responsibility for causing the injuries to Sifuentes due to
the ingestion of white lead carbonate pigment to be 100%, what percentage of the total
responsibility do you attribute to:

Mr. Pacheco: O %

The total percentage
for defendants for whom

you answered “yes” in /
question 4 and/or 6. 100 %

Each juror should sign this verdict form.

Case 2:07-cv-00303-LA Filed 05/31/19 Page 3 of 3 Document 1602
